Sedgwick, C. J.
The defendant upon his motion for rehearing in this case has furnished us with an interesting brief. He insists that all of the authorities upon the point determined in the opinion apply the principle that other similar transac*512tions occurring at about tbe same timé may be shown as evidence of guilty knowledge in trials for obtaining money upon false pretenses, only in cases where the defendant is shown to have had such knowledge in the transactions offered in evidence, or else is shown to have engaged in an unlawful occupation, of which defrauding was the principal part. It will be observed that in this case the defendant was conducting a large business in different states, and that the first claim presented and allowed by the county board was not presented by him personally, and that he insisted that in receiving the second payment for this particular work he had no knowledge that he had previously been paid. This seems to be. the principal issue in this case. The guilt or innocence of the defendant depends upon the question thus presented. If he knew that he had already been paid for this work, and intended to obtain a second payment to which he Avas not entitled, he is evidently guilty as charged. But if he Avas not aAvare that his agent had presented such claim, and presented his claim in good faith, believing himself entitled to the money, he is, of course, not guilty. The evidence offered and excluded by the trial court was that in at least four other instances, at about the same time, he presented a second claim for similar work, and received payment therefor from the county. The complaint presented in the brief is that it Avas not offered to show that in any of these transactions he had knoAvledge that the claim that he so presented had already been paid, and it is ingeniously argued that to shoAV other innocent transactions does not tend to shoAV guilty knowledge in the one being investigated.
We think, however, that the better rule is that the fact that the claim had already been paid and that the defendant had received the benefit of such payment furnishes some evidence that he knew of the prior payment; and, as was said in an old English case, quoted with approval by the supreme court of Michigan, in People v. Hoffmann, 142 Mich. 531: “It seems clear upon principle that when *513the fact of the prisoner having done the thing charged is proved, and the only remaining question is whether at the time he did it he had guilty knowledge of the quality of his act- or acted under a mistake, evidence of the class received must he admissible1. It tends to show that he was pursuing a course of similar acts, and thereby it raises a presumption that he was not acting under a mistake. It is not conclusive, for a man may be many times under a similar mistake, or may be many times the dupe of another; but it is less likely he should be so often than once, and (>very circumstance which shows he was not under a mistake on any of these occasions strengthens the presumption that he was not on the last, and this is amply borne out by authority.” Of course such evidence is to be received ivith caution. The defendant had a number of men in his employ. He transacted a considerable business at different places and in different states. The transaction in this case was somewhat complicated, and while the evidence in question should have been admitted, and the whole matter submitted to the consideration of the jury, still, unless upon the whole evidence it was proved beyond a reasonable doubt that the defendant in this particular case knew that the claim had already been paid when he demanded and received the second payment, from the county, he could not be convicted.
Motion for rehearing is
Overruled.